Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2019/0156093 to Kim in view of U.S. Publication 2020/0348818 to Ding.

Regarding claim 1, Kim teaches a pixel circuit for sensing (see Fig. 12), comprising: 
a first switch coupled to a first input signal configured to drive the first switch (see M1 and paragraph 52, 73); 
a second switch coupled to a second input signal configured to drive the second switch (see M3); 

an output device coupled to the second switch and a power supply for the pixel circuit (see M2 and paragraphs 77-79), 
wherein the output device is configured to store an input signal from the capacitor (see paragraphs 86-88), 
wherein the input signal from the capacitor is received at the output device from the second switch (see paragraphs 86-99 and Fig. 12); and 
an output switch coupled to the output device and a column of a pixel array, wherein the output device is configured to output the input signal to the column of the pixel array based on activation of the output switch (see M2 and paragraphs 77-79 and Fig. 11 and 12).
Kim does not teach a pixel circuit for sensing an ultrasonic signal.  Rather, a fingerprint sensor (see abstract).
However, Ding teaches a pixel circuit for sensing an ultrasonic signal (see abstract, ultrasonic fingerprint sensor pixel circuit).
It would have been obvious to a person having ordinary skill in the art to combine the ultrasonic fingerprint sensor as taught by Ding with the ultrasonic pixel circuit of Kim to substitute one known sensor for detecting the user’s fingerprint with another for predictable results.

Regarding claim 17, Kim in view of Ding teaches a pixel circuit for sensing an ultrasonic signal (see Fig. 12), comprising: 
a capacitor configured to detect the ultrasonic signal (see PXE Cf and paragraph 52); 

 an output device coupled to the sampling device and a power supply for the pixel circuit (see M2 and paragraphs 77-79), 
wherein the output device is configured to store an input signal from the capacitor (see paragraphs 86-88), 
wherein the input signal from the capacitor is received at the output device from the sampling device (see paragraphs 86-99 and Fig. 12); 
an output switch coupled to the output device and a column of a pixel array (see M2 and paragraphs 77-79 and Fig. 11 and 12); and 
a leakage mitigation device coupled to the sampling device, the output device, and the output switch, wherein the output device is configured to output the input signal to the column of the pixel array based on activation of the output switch (see M4 and paragraph 137). 

Regarding claim 2, Kim in view of Ding teaches the pixel circuit of claim 1, further comprising: a leakage mitigation device coupled to the second switch, the output device, and the output switch (see M4 and paragraph 137). 

Regarding claims 3 and 18, Kim in view of Ding teaches the pixel circuit of claims 2 and 17.  Kim teaches wherein a capacitance of the leakage mitigation device causes the pixel circuit to store the ultrasonic signal while the pixel circuit is not being read (see M4 and paragraph 137). 



Regarding claims 5 and 20, Kim in view of Ding teaches the pixel circuit of claims 4 and 19.  Kim teaches wherein, based on a voltage of the switch signal being at a low voltage level, a capacitance of the leakage mitigation device is not present at a coupling of the output device and the leakage mitigation device, and a voltage at the coupling of the output device and the leakage mitigation device is at the low voltage level (see M4 and paragraph 137). 

Regarding claims 6 and 21, Kim in view of Ding teaches the pixel circuit of claims 5 and 20.  Kim teaches wherein the capacitance of the leakage mitigation device mitigates leakage into the DC drive signal from the first signal and the second signal (see M4 and paragraph 137). 

Regarding claims 7 and 22, Kim in view of Ding teaches the pixel circuit of claims 4 and 19.  Kim teaches wherein, based on a voltage of the switch signal being at a high voltage level, a voltage at a coupling of the output device and the leakage mitigation device is at the high voltage level (see M4 and paragraph 137). 

Regarding claims 8 and 23, Kim in view of Ding teaches the pixel circuit of claims 2 and 17.  Kim teaches wherein, based on a drain terminal and a source terminal of the output device being held at ground until a read operation of the pixel circuit begins, a full capacitance of the output device is present at a coupling between the output device and the leakage mitigation device (see M4 and paragraphs 135-137). 

Regarding claims 9 and 24, Kim in view of Ding teaches the pixel circuit of claims 2 and 17.  Kim teaches wherein, based on the output device being pushed into a saturation region during a read operation of the pixel circuit, less than a full capacitance of the output device is present at a coupling between the output device and the leakage mitigation device, and a voltage at the coupling is increased (see M4 and paragraphs 135-137). 

Regarding claims 10, Kim in view of Ding teaches the pixel circuit of claims 2 and 25.  Kim teaches wherein the leakage mitigation device comprises a transistor (see M4). 

Regarding claim 11, Kim in view of Ding teaches the pixel circuit of claim 10.  Kim teaches wherein a ground terminal of the leakage mitigation device is coupled to the second switch and the output device, and a source terminal and a drain terminal of the leakage mitigation device are coupled to the output switch (see Fig. 12 M4). 

Regarding claim 12, Kim in view of Ding teaches the pixel circuit of claim 1.  Kim teaches wherein: at a beginning of a sampling period of the ultrasonic signal, a voltage of the first signal drops from a high voltage level to a low voltage level, and at an end of the sampling period, a voltage of the second signal drops from the high voltage level to the low voltage level (see paragraph 134). 

Regarding claim 13, Kim in view of Ding teaches the pixel circuit of claim 12.  Kim teaches wherein a voltage at the output device tracks a voltage of the input signal from the capacitor during the sampling period, and wherein, at the end of the sampling period, the voltage at the output device is held at the voltage of the input signal (see paragraphs 135-137). 

Regarding claim 14, Kim in view of Ding teaches the pixel circuit of claim 1.  Kim teaches wherein: the first switch comprises a first switch transistor, the second switch comprises a second switch transistor, the output device comprises a source follower transistor, and the output switch comprises an output switch transistor (see Fig. 12). 

Regarding claim 15, Kim in view of Ding teaches the pixel circuit of claim 1.  Kim teaches wherein the pixel circuit is one of a plurality of pixel circuits of the pixel array (see Fig. 3). 

Regarding claim 16, Kim in view of Ding teaches the pixel circuit of claim 15.  Kim teaches wherein the pixel array is a component of a fingerprint scanner (see paragraph 52). 

Regarding claim 26, Kim in view of Ding teaches the pixel circuit of claim 17.  Kim teaches wherein the sampling device comprises: a first switch coupled to a first input signal configured to drive the first switch (see M1); and a second switch coupled to a second input signal configured to drive the second switch (see M3). 

Regarding claim 29, Kim in view of Ding teaches a pixel circuit for sensing an ultrasonic signal (see Fig. 12), comprising: 
a first means for switching coupled to a first input signal configured to drive the first means for switching (see M1 and paragraph 52, 73); 
a second means for switching coupled to a second input signal configured to drive the second means for switching (see M3); 

a means for outputting coupled to the second means for switching and a power supply for the pixel circuit, wherein the means for outputting is configured to store an input signal from the means for sensing (see paragraphs 86-88), 
wherein the input signal from the means for sensing is received at the means for outputting from the second means for switching (see paragraphs 86-99 and Fig. 12); and 
an output means for switching coupled to the means for outputting and a column of a pixel array, wherein the means for outputting is configured to output the input signal to the column of the pixel array based on activation of the output means for switching (see M2 and paragraphs 77-79 and Fig. 11 and 12). 

Regarding claim 30, Kim in view of Ding teaches the pixel circuit for sensing an ultrasonic signal (see Fig. 12), comprising: 
a means for sensing configured to detect the ultrasonic signal (see PXE Cf and paragraph 52); 
a means for sampling coupled to the means for sensing and configured to sample an input signal from the means for sensing (see PXE Cf and paragraph 52); 
an means for outputting coupled to the means for sampling and a power supply for the pixel circuit, wherein the means for outputting is configured to store an input signal from the means for sensing (see M2 and paragraphs 77-79), 
wherein the input signal from the means for sensing is received at the means for outputting from the means for sampling (see paragraphs 86-99 and Fig. 12); 
an output means for switching coupled to the means for outputting and a column of a pixel array (see M2 and paragraphs 77-79 and Fig. 11 and 12); and 
. 

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2019/0156093 to Kim in view of U.S. Publication 2020/0348818 to Ding and U.S. Patent 9,465,051 to Schneider.

Regarding claim 27, Kim in view of Ding teaches the pixel circuit of claim 17.  Kim does not teach wherein the sampling device comprises: a reset device; a diode, wherein a gate between the reset device and the diode is coupled to the capacitor and the output device; and a direct current (DC) drive signal that drives the reset device and the diode. 
However, Schneider teaches wherein the sampling device comprises: a reset device (see Fig. 1 RESET Gn+1 signal); a diode (D1), wherein a gate between the reset device and the diode is coupled to the capacitor and the output device (see Fig. 1); and a direct current (DC) drive signal that drives the reset device and the diode (see Fig. 1 gate voltage to turn on transistor is DC in a pixel circuit).
 It would have been obvious to a person having ordinary skill in the art to combine the reset device as taught by Schneider with the ultrasonic pixel circuit of Kim in view of Ding to enhance a similar system with a known method to reset the imaging device.

Regarding claim 28, Kim in view of Ding teaches the pixel circuit of claim 27.  Kim teaches wherein the reset device comprises a transistor (see Fig. 1). 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625